Name: Commission Regulation (EEC) No 2171/86 of 10 July 1986 amending Regulation (EEC) No 1057/86 as regards the coeficients to be applied to certain monetary compensatory amounts fixed in advance in the cereals sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 189/20 Official Journal of the European Communities 11 . 7. 86 COMMISSION REGULATION (EEC) No 2171/86 of 10 July 1986 amending Regulation (EEC) No 1057/86 as regards the coeficients to be applied to certain monetary compensatory amounts fixed in advance in the cereals sector amended by Regulation (EEC) No 2104/86 (8), should, accordingly, be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as amended by Regulation (EEC) No 1013/86 (2), and in particular Article 12 thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2063/86 (4) ; Whereas the monetary compensatory amounts in the cereals sector, fixed in advance, are to be adjusted each year pursuant to Article 6 of Commission Regulation (EEC) No 3155/85 of 11 November 1985 providing for the advance fixing of monetary compensatory amounts (5), as last amended by Regulation (EEC) No 1002/86 (6) ; Whereas the adjustment of the monetary compensatory amounts fixed in advance pursuant to Article 7 of Regula ­ tion 3155/85 replaces the adjustment provided for in in Article 6 of the said Regulation ; Whereas Commission Regulation (EEC) No 1057/86 of 9 April 1986, fixing the monetary compensatory amounts applicable in the agricultural sector and certain coefi ­ cients and rates required for their application Q, as last HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1057/86 is hereby amended as follows : 1 . The following Article 3a is inserted : 'Article 3 a In the cereals sector, and by way of derogation from Annex IV the coefficients set out in Annex V shall be applied to the monetary compensatory amounts which have been fixed in advance during the periods referred to in the said Annex in respect of an operation for which the customs formalities have been completed as from 1 July 1986.' 2 . Annex V is hereby added in accordance with the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 July 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 164, 24 . 6 . 1985, p. 6 . \l) OJ No L 94, 9 . 4 . 1986, p. 18 . (3) OJ No L 164, 24 . 6 . 1985, p. 11 . (4) OJ No L 176, 1 . 7 . 1986, p. 17 . 0 OJ No L 310, 21 . 11 . 1985, p. 22 . (6) OJ No L 93, 8 . 4 . 1986, p. 8 . O OJ No L 98 , 12 . 4 . 1986, p. 1 . (8) OJ No L 184, 7 . 7 . 1986, p . 1 . 11 . 7 . 86 Official Journal of the European Communities No L 189/21 ANNEX ANNEX V Adjustments to be made, pursuant to Article 7 ( 1 ) of Regulation (EEC) No 3155/85 , to the monetary compensatory amounts fixed in advance from 1 January 1986 Adjustment coefficients to be applied to the monetary compensatory amounts fixed in advance for the products referred to in notes a to gMember States (a) (b) (c) (d) (e) (0 (g) GERMANY 0,960010 0,940628 0,950011 1,027557 1,051(368 0,983337 NETHERLANDS 0,960010 0,940628 0,950011 1,027557 1,051368 0,983337 IRELAND 0 0 0 0 0 0 FRANCE 1.1 .  8.4.1986 0 0 0 0 0 0 9.4.  30 . 6 . 1986 0,741757 0,726781 0,734031 0,793947 0,812345 0,759780 ITALY 1.1 ,  8.4.1986 I 0 0 0 0 0 0 9 . 4 . _ 30 . 6 . 1986 0,232304 0,227614 0,229885 0,248649 0,254411 0,237949 UNITED KINGDOM 1.1 .  5. 1 . 1986 0,108108 0,105923 0,106980 0,115712 0,118393 0,1 lb733 6.1 .  2.2.1986 0,528173 0,517509 0,522671 0,565335 0,578435 0,541006 3.2,  9.2.1986 0,768750 0,753230 0,760743 0,822840 0,841907 0,787430 10.2.  9.3.1986 I 0,809085 0,792750 0,800658 0,866013 0,886080 0,828745 10 . 3.-23. 3 . 1986 I 0,838478 0,821549 0,829744 0,897473 0,918270 0,858851 24. 3 .  30.3 . 1986 0,821812 0,805220 0,813252 0,879635 0,900002 0,841781 31.3.  6.4.1986 l 0,783146 0,767335 0,774990 0,838249 0,857673 0,802176 7. 4 .  8.4.1986 0,737083 0,722020 0,729406 0,788945 0,807227 0,754993 9.4,  20.4. 1986 0,840275 0,823310 0,831523 0,899397 0,920238 0,860692 21.4,  27. 4 . 1986 0,826025 0,805015 0,813045 0,87941 1 0,899789 0,841566 28.4,  8.6.1986 0,836554 0,819665 0,827841 0,895415 0,916164 0,856882 9 . 6.  15. 6 . 1986 0,805200 0,788943 0,796813 0,861854 0,881825 0,824765 16. 6 .  30 . 6 . 1986 0,836555 0,819665 0,827841 0,895415 0,916164 0,856882 GREECE 1.1 ,  6. 1 . 1986 0,533802 0,523025 0,528242 0,571361 0,584601 0,546773 6. 1 ,  26 . 1 . 1986 0,548845 0,537765 0,543129 0,587463 0,601075 0,562182 27. 1 .  9.3 . 1986 0,567384 0,555929 0,561475 0,607306 0,621378 0,581171 10.3.  8.4.1986 0,592229 0,580272 0,586061 0,633899 0,648588 0,606620 9.4.-27. 4 . 1986 0,621546 0,608997 0,615072 0,665278 0,680695 0,636649 28.4.  30 . 6 . 1986 0,633636 0,620844 0,627037 0,678219 0,693935 0,649033 SPAIN 0 0 0 0 0 0 0 (a) 10.01 B I , 11.01 A, 11.02 A I b), 11.02 B II a), 11.02 C I , 11.02 D I , 11.02 E II a), 11.02 F I , 11.02 G I , 11.07 A I a), 11.07 A I b), 10.05 B, 11.01 E I , 11.01 E II , 11.02 A V a) 1 , 11.02 A V a) 2, 11.02 A V b), 11.02 B II c), 11.02 C V, 11.02 D V, 11.02 E II c), 11.02 F V, 11.02 G II , 23.07 B I a), 23.07 B I b), 23.07 B c) ; For the monetary compensatory amounts applicable to products falling within subheadings 23.07 B I a) 2, 23.07 B I b) 2 and 23.07 B I c) 2, these coefficients shall apply only to the 'cereals ' portion of the amounts in question . (b) 10.01 B II , 11.02 A I a). (c) 10.02, 11.01 B, 11.02 A II , 11.02 B II b), 11.02 C II , 11.02 D II , 11.02 E II b), 11.02 F II . (d) 10.03, 11.01 C, 11.02 A III , 11.02 B I a) 1 , 11.02 B I b) 1 , 11.02 C III , 11.02 D III , 11.02 E I a) 1 , 11.02 E I b) 1 , 11.02 F III , 11.07 A II a), 11.07 A II b), 11.07 B, 10.07 B, 10.07 C, ex 11.01 G, ex 11.02 A VII , ex 11.02 B II d), ex 11.02 C VI, ex 11.02 D VI, ex 11.02 E II d) 2, ex 11.02 F VII ; However, for products falling within subheadings 1 1.07 A II a), 1 1.07 A II b) and 1 1.07 B exported during August and September 1986 under the arrangements provided for in the final subparagraph of Article 16 (4) of Regulation (EEC) No 2727/75, the coefficients provided for in this Regulation shall not apply ; 10.04, 11.01 D, 11.02 A IV, 11.02 B I a) 2 aa), 11.02 B I a) 2 bb), 11.02 B I b) 2, 11.02 C IV, 11.02 D IV, 11.02 E I a) 2, 11.02 E I b) 2, 11.02 F IV. (e) 11.08 A I , 11.08 A IV, 11.08 A V, 17.02 B II a), 17.02 B II b), 17.02 F II a), 17.02 F b), 21.07 F II , 23.03 A I. (f) 11.08 A III , 11.09 . (g) 23.02 A I a), 23.02 A I b), 23.02 A II a), 23.02 A II b).'